By the Court.
This is an action of tort at common law to recover compensation for personal injuries received in 1918 by the plaintiff while employed in the usual course of their business by the defendants, who were not insured under the workmen’s compensation act. It is no defence that the plaintiff was negligent or had assumed the risk of injury. St. 1911, c. 751, Part I, § 1, G. L. c. 152, § 66. The only question is whether there was any evidence of negligence of the defendants having a causal connection with the injury to the plaintiff. The plaintiff was hurt by the breaking of a stepladder furnished him for use by the defendants. There was evidence tending to show that the stepladder was more than twenty years old and had dry blue or black rot at or near the break, and that this defective condition might have been discovered by adequate inspection by the employers. It was their duty to exercise reasonable care to provide for the plaintiff appliances suitable for his work, and the continuing duty of inspection and repair was personal to the defendants and could not be delegated. Without reciting the testimony in detail, it is enough to say that the case was rightly submitted to the jury. Carroll v. Metropolitan Coal Co. 189 Mass. 159. Ryan v. Fall *264River Iron Works Co. 200 Mass. 188,192. Hix v. New York Central & Hudson River Railroad, 230 Mass. 309, 311. There is nothing in Ashton v. Boston & Maine Railroad, 222 Mass. 65, which aids the defendants. The case is quite distinguishable from Allen v. Smith Iron Co. 160 Mass. 557.

Exceptions overruled.